


110 HRES 1134 EH: Supporting the goals and ideals of Mental

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1134
		In the House of Representatives, U.
		  S.,
		
			May 14, 2008
		
		RESOLUTION
		Supporting the goals and ideals of Mental
		  Health Month.
	
	
		Whereas the mental health and well-being of Americans is a
			 critical issue that affects not only the quality of life, but also the health
			 of our communities and our economic stability;
		Whereas the stigma associated with mental health
			 persists;
		Whereas more than 57,000,000 Americans suffer from a
			 mental illness;
		Whereas approximately 1 in 5 children has a diagnosable
			 mental disorder;
		Whereas more than 1 in 5 of our troops suffer from major
			 depression or post traumatic stress disorder;
		Whereas more than half of all prison and jail inmates
			 suffer from mental illness;
		Whereas mental illness is the most common disability in
			 our Nation;
		Whereas untreated mental illness costs businesses and the
			 American economy over $150,000,000,000 annually;
		Whereas untreated mental illness is a leading cause of
			 absenteeism and lost productivity in the workplace;
		Whereas in 2004, over 32,000 individuals committed suicide
			 in the United States, at twice the rate of homicides;
		Whereas suicide is the third leading cause of death among
			 people between the ages of 10 and 24;
		Whereas in 2004, individuals aged 65 and older made up
			 only 12.4 percent of the population, but accounted for 16 percent of all
			 suicides, and the rate of suicide among older Americans is higher than for any
			 other age group;
		Whereas 1 in 4 Latina adolescents report seriously
			 contemplating suicide, a rate higher than any other demographic;
		Whereas studies report that persons with serious mental
			 illness die, on average, 25 years earlier than the general population;
			 and
		Whereas it would be appropriate to designate May 2008 as
			 Mental Health Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of Mental Health Month in order to emphasize scientific facts and
			 findings regarding mental health and to remove the stigma associated
			 therewith;
			(2)recognizes that
			 mental well-being is equally as important as physical well-being for our
			 citizens, our communities, our businesses, our economy, and our Nation;
			(3)applauds the
			 coalescing of national and community organizations in working to promote public
			 awareness of mental health, and providing critical information and support to
			 the people and families affected by mental illness;
			(4)supports the
			 findings of the President’s Commission on Mental Health that the Nation’s
			 failure to prioritize mental health is a national tragedy; and
			(5)encourages all
			 organizations and health practitioners to use Mental Health Month as an
			 opportunity to promote mental well-being and awareness, ensure access to
			 appropriate services, and support overall quality of life for those with mental
			 illness.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
